Citation Nr: 1430180	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis for the period prior to February 11, 2010. 

2.  Entitlement to an initial disability rating in excess of 30 percent for left foot plantar fasciitis for the period since February 11, 2010. 

3.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis for the period prior to February 11, 2010. 

4.  Entitlement to an initial disability rating in excess of 30 percent for right foot plantar fasciitis for the period since February 11, 2010. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to May 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York (RO). 


FINDINGS OF FACT

1.   Throughout the entire rating period on appeal, the Veteran's left foot plantar fasciitis has been manifested by severe foot injury, including pain, swelling, and spasms.

2.  Throughout the entire rating period on appeal, the Veteran's right foot plantar fasciitis has been manifested by severe foot injury, including pain, swelling, and spasms. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for left foot plantar fasciitis prior to February 11, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2013).
2.  The criteria for a disability rating in excess of 30 percent for left foot plantar fasciitis since February 11, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

3.  The criteria for a 30 percent disability rating for right foot plantar fasciitis prior to February 11, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2013).

4.  The criteria for a disability rating in excess of 30 percent for right foot plantar fasciitis since February 11, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claims of entitlement to increased evaluations for left and right foot plantar fasciitis arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2008, February 2010, December 2010, and February 2013 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the service-connected disabilities.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).


Left and Right Foot 

Service connection was granted for left and right foot plantar fasciitis, by a rating decision dated in December 2009, and a 10 percent rating was assigned for each foot, respective, effective from October 31, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  By rating decision dated in May 2010, the Veteran's service-connected left and right foot plantar fasciitis ratings were increased to 20 percent disabling, respective, effective February 11, 2010.  See Id.  By rating decision dated in February 2011, the Veteran's service-connected left and right foot plantar fasciitis ratings were increased to 30 percent disabling, respective, effective February 11, 2010.  See Id.  The Veteran perfected an appeal, seeking higher initial evaluations.

Pursuant to Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.   

A February 2006 VA outpatient treatment record notes the Veteran's complaint of painful feet for several years.   

A March 2007 VA outpatient treatment record notes the Veteran's report of pain for years on the bottom of his feet that had worsened.  The diagnosis was bilateral plantar fasciitis.  

An October 2008 VA outpatient treatment record notes that the Veteran's diagnosis of chronic recalcitrant plantar fasciitis.  The physician indicated that the Veteran compensated for his back pain which caused excessive strain on the plantar fascia and Achilles tendons, which the Veteran had problems with in the past.  The physician indicated that the Veteran was currently undergoing conservative treatment, but if improvement was not shown in time, then surgical correction of the severe plantar fasciitis may be necessary.   
In October 2008, the Veteran underwent a VA examination, during which he reported that his bilateral foot pain developed in 1993, about a year after he developed low back pain.  He indicated that his pain had progressively worsened since such time.  The Veteran stated that his bilateral foot condition was aggravated by prolonged standing, walking, and climbing stairs.  He stated that he utilized custom orthotics, as well as anti-inflammatory drugs, but they did not help to improve his condition.  The Veteran reported that he experienced painful flare-ups on a daily basis, with each flare-up lasting several hours.  During a flare-up, he stated that his pain level was a ten out of ten, and thereafter it was a level seven out of ten.  The physical examination of the Veteran's feet revealed dry skin with mild scaling.  There was no evidence of ulcers, open lesions, or signs of infection.  Pedal pulses were palpable bilaterally.  All sensations were well preserved.  There was no evidence of flatfoot, hallux valgus, or hammer toe bilaterally.  There was evidence of calluses beneath both great toes, about a half an inch in diameter.  Dorsiflexion of the first metatarsophalangeal joint was normal bilaterally.  The examiner noted that the Veteran wore custom orthotics, however, without much benefit.  The diagnoses were bilateral plantar fasciitis and Achilles tendinitis.  The examiner indicated that the Veteran's long standing alterations in body mechanics and weight distribution due to low back pain caused severe stress on the bilateral plantar fasciae.  

A VA outpatient treatment record dated in October 2009 notes the Veteran's report of painful heels.  The diagnoses were bilateral plantar fasciitis, Achilles tendonitis, and bilateral flatfoot. 

In February 2010, the Veteran underwent a VA examination, during which he reported that he experienced severe pain and stiffness of his feet.  He reported that he took Naproxen to treat such symptoms.  The Veteran stated that he experienced flare-ups approximately two times per week, with each episode lasting one day.  He reported that he could stand or walk for approximately 10 minutes before he experienced severe pain.  The Veteran stated that received new custom orthotics recently; however, he explained that his previous orthotics worsened his bilateral foot problem.  He denied any foot surgery, but indicated that the option was currently for consideration.  The Veteran reported that he was able to perform his activities of daily living.  He stated that he was currently employed at a local VA facility.  He stated that he missed 15 days of work in the past six months due to his feet.  The physical examination revealed no evidence of Achilles tendon malalignment or midfoot malalignment needing manipulation.  Palpation of the left and right feet elicited significant tenderness over the plantar fascia.  The left and right foot surface demonstrated a callused area over the medial aspect of the big toe suggesting abnormal weight bearing.  There was no evidence of significant hallux valgus.  The diagnoses were bilateral plantar fasciitis and pes planus.  The examiner indicated that the Veteran's bilateral plantar fasciitis was severe.  The examiner stated that the Veteran's symptoms worsened with weight bearing.  The examiner concluded that the x-ray reports were consistent with his assessment.    
  
An August 2010 VA outpatient treatment record notes the Veteran's report of painful heels.  The diagnoses were bilateral plantar fasciitis, bilateral Achilles tendonitis, and bilateral flatfoot. 

An October 2010 VA Magnetic Resonance Image (MRI) of the Veteran's Achilles demonstrated no Achilles tendon abnormality bilaterally.  

In December 2010, the Veteran underwent a VA examination, during which he reported pain and stiffness on the soles of his feet.  He stated that he experienced flare-ups on a weekly basis, with each episode lasting one to two days.  He stated that his job required walking from office to office, as well as standing, and that he often had to sit with his feet elevated, which resulted in a loss of productivity.  The Veteran stated that he was unable to stand for more than a few minutes.  He further stated that he was unable to walk more than a few yards.  The Veteran indicated that he used orthotics, as well as a cane as a result of his bilateral plantar fasciitis, but explained that the orthotics were not effective.  He reported that he was presently employed at a VA facility, and had been for the past ten years.  The physical examination of the Veteran's feet revealed painful motion, tenderness, weakness, abnormal weight bearing, and unusual show wear pattern.  There was no evidence of hammertoes, hallux valgus, hallux rigidus, skin or vascular abnormality, malunion or nonunion of the tarsal or metatarsal bones, or deformity bilaterally.  There was evidence of weight bearing and nonweight bearing inward bowing bilaterally, that was partially correctable with manipulation bilaterally.  There was evidence of pain and spasm on manipulation bilaterally.  There was no evidence of midfoot or forefoot malalignment bilaterally.  There was evidence of moderate pronation bilaterally.  X-rays of the feet revealed intact feet and pes planus.  There was no evidence of soft tissue swelling, fracture, degenerative joint disease or generalized arthritis, bilaterally.  The diagnoses were bilateral plantar fasciitis and pes planus.  The examiner noted that the Veteran's foot disorders had significant effects on his occupation, including decreased concentration, decreased mobility, difficulty lifting and carrying, lack of stamina, weakness or fatigue, and pain, which resulted in increased tardiness and absenteeism.  The examiner indicated that such disorders had moderate effects on shopping, traveling, and driving; did not effect grooming, toileting, bathing, or feeding; had severe effects on performing chores; and prevented the Veteran from exercising, and partaking in sports.  

A January 2011 VA outpatient treatment record notes the Veteran's report of bilateral heel pain. 

An April 2011 VA outpatient treatment record notes the Veteran's report of bilateral heel pain.  The examiner indicated that there was no improvement in the Veteran's condition, noting that it had become more severe. 

An April 2012 VA outpatient treatment record notes the Veteran underwent injections of his heels to treat his painful plantar fasciitis.  

In February 2013, the Veteran underwent a VA examination, during which he reported that he experienced daily foot pain as a result of his bilateral plantar fasciitis.  He indicated that he tried six or seven different insoles, but they made his condition worse.  The Veteran stated that he had recurrent cortisone shots several times a year, which provided temporary relief.  He reported that he could not stand for a long period of time, and had to rest often.  The physical examination revealed severe plantar fasciitis bilaterally.  There was no evidence of Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, acquired claw foot, malunion or nonunion of tarsal or metatarsal bones, or weak foot.  There was no evidence of degenerative or traumatic arthritis.  The diagnosis was bilateral plantar fasciitis.  The examiner noted the Veteran's report that his bilateral foot pain affected his ability to do his job, as he had difficulty standing or walking for a prolonged period of time.   

In a September 2013 letter, N.A, the Veteran's VA physician reported that she treated the Veteran for severe recalcitrant plantar fasciitis.  N.A. indicated that she reviewed the Veteran's medical records, and found that the Veteran's severe plantar fasciitis bilateral foot condition was well documented since October 2005.  She further stated that in April 2007, it was determined that the Veteran's severe plantar fasciitis had worsened with no improvement from treatment, and surgical correction was recommended.  

During a September 2013 hearing before the Board, the Veteran asserted that he consistently experienced pain, swelling, Achilles spasms, and burning of his feet on a daily basis.  

Throughout the rating period on appeal, the evidence of record reveals bilateral plantar fasciitis with Achilles tendonitis, and bilateral pes planus.  All of these conditions contribute to the Veteran's symptoms of chronic bilateral foot pain.  However, service connection has been previously denied for bilateral pes planus.  With respect to the Achilles tendonitis, the Board finds that separating out the symptomatology of this condition to be an impossible task.  As such, the Board shall rate the Veteran's disorders with full consideration of his foot symptomatology.

The evidence of record reveals that the Veteran has symptoms of chronic bilateral foot pain, swelling, and spasms which are not improved by orthopedic shoes.  The aforementioned VA examinations do not demonstrate any deformity or foot malalignment abnormality.  The findings on such examinations appear to be consistently severe throughout the rating entire rating period.  In this regard, the September 2013 VA physician indicated that she reviewed the Veteran's medical records, and found that the Veteran's severe plantar fasciitis bilateral foot condition was well documented since October 2005.  Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for a rating of 30 percent, but not more, for the Veteran's left and right plantar fasciitis with Achilles tendonitis, respective, have been met during the rating period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5284; see also Hart, 21 Vet. App. at 505.  As the Veteran's disorders are rated the maximum 30 percent herein under Diagnostic Code 5284, a higher disability rating under such code is not available.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Board notes that there is no rating code available that addresses plantar fasciitis or Achilles tendonitis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  Where a particular disability that has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2013).  In that vein, the Board has considered the other diagnostic criteria related to the feet to determine whether an increased rating is warranted for the left and/or right foot  under those provisions that provide for ratings in excess of 30 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278.  

Diagnostic Code 5278 is not for application because there is no evidence of acquired claw foot.  38 C.F.R. § 4.71a.  Although bilateral pes planus is shown throughout the rating period on appeal, there is no indication that this pes planus is associated with the service-connected left and/or right foot plantar fasciitis with Achilles tendonitis disorders so as to make Diagnostic Code 5276 applicable.  Id.  Moreover, as above, the RO has previously denied the issue of entitlement to service connection for bilateral pes planus.   

The Veteran's statements are competent evidence as to the manifestations of his service-connected left and right foot disorders and have been considered by the medical examiners and in this decision.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of whether an increased rating in excess of 30 percent for his service-connected left and right foot disorders is warranted.
With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 30 percent evaluations for his service-connected left and right feet, inadequate.  Such disorders are evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's left and right foot disorders are severe and are manifested by pain, swelling, and spasms.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected left and right foot symptomatology and treatment are congruent with the disability picture represented by a 30 percent evaluation, respective.  Ratings in excess of 30 percent are provided for certain manifestations of the service-connected left and right foot disorders, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 30 percent evaluation for each foot reasonably describe the Veteran's service-connected left and right foot disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left and right foot, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected left and right foot varied to such an extent that a rating greater or less than 30 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, a 30 percent rating is granted for left and right foot plantar fasciitis with Achilles tendonitis, respective, for the entire rating period.  


ORDER

A disability rating of 30 percent, but no more for left foot plantar fasciitis for the period prior to February 11, 2010, is granted.  
A disability rating of 30 percent, but no more for right foot plantar fasciitis for the period prior to February 11, 2010, is granted.  

A disability rating in excess of 30 percent for left foot plantar fasciitis for the period since February 11, 2010, is denied.  

A disability rating in excess of 30 percent for right foot plantar fasciitis for the period since February 11, 2010, is denied.  




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


